Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





DETAILED ACTION

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 1-11, 17-18, and 20 directed to  non-elected invention without traverse.  Accordingly, claims  1-11, 17-18, and 20  have been cancelled.
Authorization for this examiner’s amendment was given in an interview with John Russell  on 03/23/2021. Amend claims as follows:


LISTING OF CLAIMS:

Claims 1-12 are canceled

13.	(Currently amended) A method for predicting battery health for a vehicle, comprising:
monitoring a battery health parameter in real-time using one or more onboard battery monitoring sensors;
determining a threshold of the monitored battery health parameter based on vehicle operating conditions and battery end-of-life information gathered from each of a plurality of vehicles of a fleet and received via a vehicle communication network, the plurality of vehicles in the  that the battery end-of-life information indicates that an initial threshold of the monitored battery health parameter is too high or too low and, in response, adapting the initial threshold based on the battery end-of-life information to determine the threshold of the monitored battery health parameter, wherein adapting the initial threshold based on the battery end-of-life information comprises adding an output of a transfer function to the initial threshold, the transfer function mapping, via an input/output relationship, incremental change in the initial threshold to an incremental change to the battery end-of-life information
defining a battery end-of life prediction algorithm based on a speed of convergence of the monitored battery health parameter to the determined threshold; 
estimating an end of life of the battery based on the prediction algorithm; and
limiting one or more autonomous functions or safety-related functions requiring electrical power of the vehicle based on the estimating, or limiting one or more non-essential electrical power requiring systems of the vehicle based on the estimating.

14.	(Previously presented) The method of claim 13, wherein limiting the one or more autonomous functions or the safety-related functions requiring the electrical power of the vehicle based on the estimating includes where a degree of the limiting is based on the estimated end of life relative to an end of life threshold.

15.	(Previously presented) The method of claim 13,  wherein limiting the one or more non-essential electrical power requiring systems of the vehicle based on the estimating includes where a degree of the limiting is based on the estimated end of life relative to an end of life threshold, the one or more non-essential electrical power requiring systems of the vehicle including an electrically-actuated anti-roll control system.

16.	(Currently amended) The method of claim 13 further comprising displaying a confidence level for the estimated end of life of the battery, wherein the confidence level is determined based on machine learning of data from the plurality of vehicles.

Claims 17-20 are canceled. 

21.	(Currently amended) The method of claim 13[[16]], wherein the battery end-of-life information includes a batteries in service metric (BISM), wherein determining that the battery end-of-life information indicates that the initial threshold of the monitored battery health parameter is too high or too low comprises comparing the BISM to a performance metric threshold and determining that the BISM exceeds the performance metric threshold, and wherein adapting the initial threshold based on the battery end-of-life information comprises setting the determined threshold to be lower than the initial threshold

22.	(New) The method of claim 13, wherein the battery end-of-life information includes a false replacement metric (FRM), wherein determining that the battery end-of-life information indicates that the initial threshold of the monitored battery health parameter is too high or too low comprises comparing the FRM to a performance metric threshold and determining that the FRM exceeds the performance metric threshold, and wherein adapting the initial threshold based on the battery end-of-life information comprises setting the determined threshold to be higher that the initial threshold. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Claims 13-16, and 21-22 are allowed.
Claims 1-12, 17-20 are canceled.



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535.  The examiner can normally be reached on mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662